6. (
- Before the vote on Amendment 39:
rapporteur. - (PT) Mr President, this oral amendment is supported by female Members from five political groups and also by one male Member. It aims to amend the first part as follows: 'Stresses the need to retrain those women who have had to stop their career, to enhance their employability' and then continues 'calls on the Member States to increase life-long learning possibilities'. This is the amendment that we are tabling.
(Parliament agreed to accept the oral amendment)